Citation Nr: 1818550	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-32 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967.  He had service in the Republic of Vietnam during the Vietnam War era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Portland, Oregon, which denied the claim for service connection for PTSD. 

In May 2017, the Veteran presented testimony before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with claims folder. 

The Board has re-characterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. The Veteran initially submitted claims for service connection for depression and anxiety, and his claims were denied in an October 2009 rating decision.  Within a year of that rating decision, the Veteran submitted a claim for service connection for PTSD and additional records were associated with the claims.  A review of record indicates diagnoses for other psychiatric disorders, to include major depressive disorder.  The Board, therefore, has re-characterized the PTSD claim to include entitlement to service connection for an acquired psychiatric disorder in order to contemplate the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  The Veteran asserts that he has developed an acquired psychiatric disorder as a result of his combat service in the Republic of Vietnam.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

In a June 2011 statement and in hearing testimony before the Board, the Veteran detailed his traumatic combat-related experiences while serving in Vietnam.  The Board notes that the regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52  (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  Indeed, the Veteran's service in Vietnam is consistent with such fear of hostile military activity.  

The Veteran should be afforded a new VA PTSD examination.  In a November 2010 VA PTSD examination report, the VA examiner noted that the Veteran did not meet all the criteria for PTSD. However, it does not appear that the examiner was able to review a complete set of the Veteran's treatment records from the Vet Center.  Since the 2010 VA examination, additional records from the Vet Center have been associated with the claims folder, including a November 2009 initial assessment of PTSD by the Vet Center psychologist as well as subsequent Vet Center records that continue to reflect an assessment of PTSD.  In addition, VA treatment records continue to show the Veteran's complaints of depression and his treatment with medication, but a June 2016 VA treatment record reflects a negative PTSD screening.   A new examination is warranted to clarify whether the Veteran has a current diagnosis of PTSD.  Remand is additionally appropriate to determine whether the Veteran has any other psychiatric diagnoses, and if so, whether they are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA medical evidence.

2. Schedule the Veteran for a VA examination to determine the etiology of any current acquired psychiatric disorders, to include PTSD and depressive disorder.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

After a thorough review of the case and examination of the Veteran, the examiner should: 

a).  Determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) the Veteran currently has PTSD under the diagnostic criteria; and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability)  such PTSD is a due at least in part to fear of hostile action during active service.  In doing so, the VA examiner is asked to consider the findings in the Vet Center treatment records. 

For purposes of the examination only, the examiner should accept as true the Veteran's claimed stressors related to his fear of hostile military or terrorist activity.

b).  If an acquired psychiatric disorder other than PTSD is diagnosed, for each such diagnosed disability, determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is medically related to, his active military service. 

The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary. 

3. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




